                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JURMONT CLARK,                                  )
                                                )
               Movant,                          )
                                                )
       v.                                       )              No. 4:19CV2305 HEA
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )

                         OPINION, MEMORANDUM AND ORDER

       Movant moves for appointment of counsel. After considering the motion and the

pleadings, the motion will be denied without prejudice at this time.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the movant has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the

movant will substantially benefit from the appointment of counsel; (3) whether there is a need to

further investigate and present the facts related to the movant’s allegations; and (4) whether the

factual and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d

1319, 1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Movant has presented non-frivolous allegations in his complaint.         However, he has

demonstrated, at this point, that he can adequately present his claims to the Court. Additionally,

neither the factual nor the legal issues in this case are complex. Thus, the Court will deny

movant’s motion for counsel at this time.

       Accordingly,
      IT IS HEREBY ORDERED that movant’s motion for appointment of counsel [Doc. #2]

is DENIED without prejudice.

      Dated this 8th day of August, 2019.




                                                HENRY EDWARD AUTREY
                                              UNITED STATES DISTRICT JUDGE




                                            -2-
